i0^%-0^07,03,0^^^^

Lexter Kossie#700661
William McConnell Unit
3001 South Emily Drive
Beeville,       Texas 78102


April 26,       2015
                                                               •>r»«




Texas Court of Criminal Appeals                                        W   29 2015
P.O. BOX 12308, Capitol Station
Austin,       Texas    78711




RE: WR NOs.         10,978-01      thru 10,978-16
       Tr.Ct.NOs.       679887-A thru 679887-K
       185th District Court - Harris County


Dear       Clerk:


              Recently I have been cited for abuse of the writ.                 In
order for me to show that the claims I intend to raise in my
subsequent writ are not barred by Sec 4 I am requesting the
docket       sheet of    all    the writs mentioned       above with a     list of
all of the claims presented in each of those application. With
out    a    list of all    of   the claims   I   cannot    show that   the claims
I intend to raise have not been raised before in those prior
applications.
              Thank you for any consideration given in this matter.


                                                          Sincerely,



cc:File
                                                            u^^'fna^--^
                                                          Lext'li? Kennon Kossie